By the Court. —
Lumpkin, J., delivering tbe opinion.
Sliall the judgment of the Court be affirmed? That the order allowing alimony to the wife should be rescinded, we think quite clear. For a payment to her, after the libel for divorce is dismissed, is nothing but a payment to the husband. He would have the right to receive the money. But counsel fees stand on a different footing, and the only question is: shall counsel be driven to his action at law to recover his fees, or shall the order already passed by the Court for that purpose be enforced? We see no reaspn for compelling counsel to resort to an independent action when his fees have been already adjudged by the proper Court, and consequently affirm the judgment of his Honor, Judge Allen, in both respects of it.
Let the judgment be affirmed.